         Case 3:20-cv-00580-JWD-SDJ            Document 14       04/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

CHRISTOPHER CAMPBELL, ET AL.
                                                     CIVIL ACTION
VERSUS
                                                     NO. 20-580-JWD-SDJ
STATE OF LOUISIANA, LOUISIANA
DEPARTMENT OF HEALTH, as the
political entity responsible for Eastern
Louisiana Mental Health System, ET AL.

                                    RULING AND ORDER

       This matter comes before the Court on the Motion to Dismiss for Lack of Subject Matter

Jurisdiction and Failure to State a Claim (Doc. 6) filed by Defendants, State of Louisiana, through

the Department of Health, and Courtney N. Phillips, the Secretary of the Louisiana Department of

Health (collectively, “Defendants”). Plaintiffs Christopher Campbell, Trevor McInnis, and

Christopher Ryan Smith (collectively, “Plaintiffs”) oppose the motion. (Doc. 8.) Defendants filed

a reply. (Doc. 9.)

       In the Complaint, Plaintiffs describe themselves as “psychiatric patients” currently being

held at Eastern Louisiana Mental Health System (“ELMHS”), a state psychiatric hospital located

in Jackson, Louisiana. (Doc. 1 at 4, ¶¶ 16–17.) However, Plaintiffs’ status at ELMHS is unclear.

While the Complaint makes general references to those found not guilty by reason of insanity

(“NGRI”), Plaintiffs do not state in the Complaint that they have been found NGRI or that their

residency at ELMHS is by virtue of Plaintiffs having been found NGRI. (See Doc. 1 at 2.)

       While Defendants allege in their briefing that Plaintiffs have been found NGRI and base

their arguments regarding standing on Plaintiffs’ status as such (see Doc. 6-1 at 2–3), Plaintiffs

neither admit nor deny this in their briefing. Because Plaintiffs’ status as NGRI vel non is an

important consideration in its analysis of Defendants’ motion, the Court dismisses without
         Case 3:20-cv-00580-JWD-SDJ             Document 14       04/30/21 Page 2 of 2




prejudice the Motion to Dismiss for Lack of Subject Matter Jurisdiction and Failure to State a

Claim (Doc. 6) filed by Defendants. Plaintiffs are given thirty days within which to file an amended

complaint which clarifies this issue. Plaintiffs may also, if they choose, amend their complaint to

address any of the other issues raised in Defendants’ motion.

       If the Court later determines upon a second motion to dismiss that there are still deficiencies

in the complaint that were raised in the Defendants’ first motion to dismiss, the Court will not give

Plaintiffs’ an opportunity to amend again.

       Signed in Baton Rouge, Louisiana, on April 30, 2021.




                                                        S
                                                 JUDGE JOHN W. deGRAVELLES
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA




                                                 2
